Exhibit TERM SHEET March 6, 2009 This term sheet (“Term Sheet”) summarizes the principal terms of a settlement agreement (the “Settlement”) between SemGroup, L.P. (“SemGroup”) and certain of its affiliates and SemGroup Energy Partners, L.P. (“SGLP”) and certain of its affiliates.SemGroup and SGLP intend for this Term Sheet to be legally binding and to create legally enforceable obligations between the parties hereto with respect to the Settlement, subject to the approval of the Bankruptcy Court (as defined below).SemGroup and SGLP agree to negotiate and execute definitive documentation with respect to the Settlement as soon as practicably possible, which will supersede this Term Sheet when so executed.The agreements and acknowledgements contained herein will become effective upon approval by the Bankruptcy Court and the satisfaction of the conditions set forth in Section 17 of this Term Sheet.Certain defined terms used in this Term Sheet are set forth below. “Bankruptcy Cases” means (i) the chapter 11 cases commenced by SemGroup and certain of its direct and indirect subsidiaries (other than SemGroup Holdings) on July 22, 2008, jointly administered under Case No. 08-11525 (BLS) and (ii) the chapter 11 case commenced by SemGroup Holdings on October 22, 2008 under Case No. 08-12504 (BLS). “Bankruptcy Code” means title 11 of the United States Code, as amended. “Bankruptcy Court” means the United States Bankruptcy Court for the District of Delaware or any other court having jurisdiction over the Bankruptcy Cases from time to time. “Crude Barrels” means the tank bottoms and line fill barrels associated with SGLP’s crude oil business as determined by the SemGroup Parties, and agreed to by the SGLP Parties, in accordance with normal industry practice. “Dropdown Agreements” mean, collectively, (i) the Contribution, Conveyance, Assignment and Assumption Agreement, dated as of May23, 2007, by and among SemCrude, SemGroup, SemOperating, SemPipe GP and SGEP, (ii) the Closing Contribution, Conveyance, Assignment and Assumption Agreement, dated as of July 20, 2007, by and among SGLP, SGLP GP, SGLP Operating, SemGroup Holdings, SemCrude and SemGroup, (iii) the Purchase and Sale Agreement, dated as of January 14, 2008, by and between SemMaterials and SGLP Operating, (iv) the Contribution Agreement, dated as of January 28, 2008, by and among SemMaterials, KC Asphalt and SMEP, (v) the Purchase and Sale Agreement, dated as of May 12, 2008, by and between SemCrude and SGEP, (vi) the Contribution Agreement, dated as of May 30, 2008, by and between SemCrude and SGLP Crude Storage and (vii) the Purchase and Sale Agreement, dated as of May 20, 2008, by and between SemCrude and SGEP. “Dropdowns” mean the following transfers from SemGroup or its affiliates to SGLP or its affiliates: (i) the contribution of certain crude oil assets on July 20, 2007; (ii) the sale of liquid asphalt assets on February 20, 2008; (iii) the sale of the Eagle North Pipeline System on May 12, 2008; and (iv) the sale of additional crude oil assets on May 30, 2008. “Eaglwing” means Eaglwing, L.P., a wholly-owned subsidiary of SemGroup. “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules and regulations promulgated thereunder. “KC Asphalt” means
